                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                        )
                                                 )        Case No. 1:20-cr-59
 v.                                              )
                                                 )        Judge Travis R. McDonough
 DAVID PHILLIPS                                  )
                                                 )        Magistrate Judge Christopher H. Steger
                                                 )


                                              ORDER


         U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

 26) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea

 to Count One of the three-count Indictment; (2) accept Defendant’s guilty plea to Count One of

 the three-count Indictment; (3) adjudicate Defendant guilty of possession with intent to distribute

 50 grams or more of a mixture and substance containing a detectable amount of

 methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); and (4) order that

 Defendant remain in custody pending sentencing or further order of this Court.

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

 recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

 report and recommendation (Doc. 26) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

 follows:

      1. Defendant’s motion to withdraw his not-guilty plea to Count One of the three-count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One of the three-count Indictment is ACCEPTED;




Case 1:20-cr-00059-TRM-CHS Document 28 Filed 08/11/21 Page 1 of 2 PageID #: 117
    3. Defendant is hereby ADJUDGED guilty of possession with intent to distribute 50 grams

       or more of a mixture and substance containing a detectable amount of methamphetamine

       in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); and

    4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

       this matter which is scheduled to take place on December 10, 2021, at 2:00 p.m.

       SO ORDERED.

                                            /s/Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                     2
Case 1:20-cr-00059-TRM-CHS Document 28 Filed 08/11/21 Page 2 of 2 PageID #: 118
